Citation Nr: 1760120	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-06 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky
 
 
THE ISSUES
 
1.  Entitlement to service connection for chronic fatigue syndrome.
 
2.  Entitlement to service connection for a chronic disability manifested by twitching of the arms.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran and his Mother
 
 

ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from February 2003 to February 2006, July 2006 to October 2007, January 2009 to March 2010, July 2011 to September 2012, and January 2013 to February 2014.  The Veteran has documented combat service.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the case in March 2015 and April 2017 for further development.  
 
The Veteran testified at a video conference hearing in November 2014 before the undersigned.  A copy of the transcript is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The September 2017 VA examination does not substantially comply with the Board's April 2017 remand directives because the examiner did not address whether it is at least as likely as not that the Veteran's fatigue was incurred in or caused by his active military service.  Rather, the examiner noted that he was not a psychologist.  The September 2017 VA examiner also did not address whether the Veteran's fatigue was caused or aggravated by his psychiatric medication, thoracolumbar spine degenerative arthritis, and/or bilateral lower extremity radiculopathy.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The Board also finds that a clarification of the September 2017 VA examination's neurological findings is warranted as the record is missing information that is relevant, factual, and objective, and not a matter of opinion (i.e., how the examiner arrived at her conclusion).  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  The examiner found that the Veteran did not have a neurological diagnosis, yet nerve conduction studies were judged to be abnormal, "pinprick was reduced" in the median-nerve innervated region of both hands in a patchy distribution, and muscle stretch reflexes were 1/4 in his biceps, triceps, and brachioradialis jerks.  This apparent discrepancy should be explained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Return the September 2017 VA opinion to that neurologist for addendum.  If that neurologist is not available, an addendum must be prepared by an equally qualified neurologist.  The VBMS and Virtual VA folders and a copy of this remand must be available for review.  
 
The neurologist is to explain the significance of the findings that "pinprick was reduced" in the median-nerve innervated region of both hands in a patchy distribution; muscle stretch reflexes were 1/4 in his biceps, triceps, and brachioradialis jerks, and the finding that nerve conduction studies were abnormal.  Additionally, the neurologist must provide an explanation why the Veteran's arms are twitching, to include whether twitching is due to an undiagnosed illness associated with his service in the Persian Gulf. 
 
2.  Request that a psychologist determine the nature and etiology of a disability manifested by fatigue.  The VBMS and Virtual VA folders and a copy of this remand must be available for review.  The psychologist must opine whether it is at least as likely as not that a disability manifested by fatigue was incurred in or caused by his active military service.  
 
If the psychologist determines that a disorder manifested by fatigue was not incurred in or caused by his active military service, then the psychologist must address whether any diagnosed disorder is at least as likely as not due to or aggravated by the Veteran's service-connected disabilities, to include post-traumatic stress disorder or his psychiatric medication.  Finally, the psychologist must address whether it is more likely than not that fatigue is due to a non-service-connected disability, to include sleep apnea.  

3.  For each and every opinion offered by any examiner a complete, well-reasoned rationale must be provided.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training
 
4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




